DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendments filed 12/10/2021. Claims 1-20 are pending and considered below.

Response to Arguments
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-10 are directed to a method for calculating the probability of a vehicle driving from one lane to the other between two disconnected lanes at a crossing, and generating a virtual lane at the crossing. Claims 11-20 are directed to a device for calculating the probability of a vehicle driving from one lane to the other between two disconnected lanes at a crossing, and generating 
 Claims 1-20 include the revised step 2A, prong two additional elements of acquiring driving trajectory data of vehicles that pass through a crossing within a detection time, and annotating a virtual lane on a map. Acquiring driving trajectory data of vehicles that pass through a crossing within a detection time is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Annotating a virtual lane on a map also represents insignificant extra-solution activity. Claims 1-20 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 1-20 generally link the use of the abstract idea to a particular technological environment or field of use (vehicle maps). Applicant has amended independent claims 1 and 11 to include a limitation indicating that the intended use of the map is to be “used to assist driving of the autonomous vehicle”. Applicant argued that this amended limitation integrates the technical solution into a practical application. Examiner disagrees. Assisting driving of an autonomous vehicle is insignificant post-solution activity, and does not impose any meaningful limits on practicing the abstract idea. Claims 1-20 remain rejected under 35 U.S.C. 101 for the reasons given below.


s 1-3, 8-13 and 18-20 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (US-2021/0096575-A1). Applicant argued that Xie does not disclose “aggregating driving trajectory data of two disconnected lanes whose virtual connecting probability is greater than a threshold when passing through the crossing, to generate the virtual lane for an autonomous vehicle passing at the crossing, and annotating the virtual lane on a map used to assist driving of the autonomous vehicle”. These limitations are disclosed in Xie, paragraphs [0056-0057] and FIG. 5, intersection-500, and lanes-502,504,506,508,510. FIG. 5 illustrates lanes (502,504) disconnected from lanes (506,508,510) at an intersection (500). Aggregate driving trajectory data (77%,23%) is illustrated by dashed and solid lines. Virtual lanes are recorded when a threshold proportion of vehicles drive through a specific trajectory. An autonomous vehicle (AV) is operated based on the mapped virtual lanes. Xie clearly discloses “aggregating driving trajectory data of two disconnected lanes whose virtual connecting probability is greater than a threshold when passing through the crossing, to generate the virtual lane for an autonomous vehicle passing at the crossing, and annotating the virtual lane on a map used to assist driving of the autonomous vehicle” under the broadest reasonable interpretation in light of applicant’s specification. Claims 1-3, 8-13 and 18-20 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie for the reasons given below.
Claims 4-7 and 14-17 were rejected under 35 U.S.C. 103. Applicant argued that Han et al. (US-2021/0001877-A1), Coombe et al. (US-2019/0219700-A1), and Fujita (US-2020/0378788-A1) do not disclose “aggregating driving trajectory data of two disconnected lanes whose virtual connecting probability is greater than a threshold when passing through the crossing, to generate the virtual lane for an autonomous vehicle passing at the crossing, and annotating the virtual lane on a map used to assist driving of the autonomous vehicle”. However, Xie clearly discloses “aggregating driving trajectory data of two disconnected lanes whose virtual connecting probability is greater than a threshold when passing through the crossing, to generate the virtual lane for an autonomous vehicle passing at the .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-10, step 1 analysis, the subject matter of claims 1-10 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-10 are directed to a method.
Claims 1-10 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-10 are directed to a method for calculating the probability of a vehicle driving from one lane to the other between two disconnected lanes at a crossing, and generating a virtual lane at the crossing. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass an engineer studying vehicle movement patterns to understand traffic flow at an intersection. 

Claims 1-10 include the step 2B additional elements of an electronic device and a map. Applicant’s specification does not provide any indication that the electronic device and map are anything other than a conventional electronic device and map. Calculating probability functions is a well-understood, routine and conventional function when claimed using a generic electronic device. Annotating maps based on acquired driving trajectory data is a well-understood, routine and conventional function when claimed using a generic vehicle map. Electronic devices and vehicle maps are widely prevalent and in common use in autonomous vehicles. Electronic devices and maps are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claims 1-10 are rejected under 35 U.S.C. 101.
Regarding claims 11-19, step 1 analysis, the subject matter of claims 11-19 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 11-19 are directed to a device comprising structure (at least one processor).

Claims 11-19 include the revised step 2A, prong two additional elements of acquiring driving trajectory data of vehicles that pass through a crossing within a detection time, and annotating a virtual lane on a map used to assist driving of the autonomous vehicle. Acquiring driving trajectory data of vehicles that pass through a crossing within a detection time is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Annotating a virtual lane on a map also represents insignificant extra-solution activity. Assisting driving of an autonomous vehicle is insignificant post-solution activity. Claims 11-19 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 11-19 generally link the use of the abstract idea to a particular technological environment or field of use (vehicle maps). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 11-19 include the step 2B additional elements of at least one processor, a memory, and a map. Applicant’s specification does not provide any indication that the at least one processor, memory, and map are anything other than a conventional processor, memory, and map. Calculating probability functions is a well-understood, routine and conventional function when claimed using generic processors and memory. Annotating maps based on acquired driving trajectory data is a well-understood, routine and conventional function when claimed using a generic vehicle map. Processors, 
Regarding claim 20, step 1 analysis, the subject matter of claim 20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 20 is directed to a device.
Claim 20 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claim 20 is directed to a device for calculating the probability of a vehicle driving from one lane to the other between two disconnected lanes at a crossing, and generating a virtual lane at the crossing. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass an engineer studying vehicle movement patterns to understand traffic flow at an intersection. 
Claim 20 includes the revised step 2A, prong two additional elements of acquiring driving trajectory data of vehicles that pass through a crossing within a detection time, and annotating a virtual lane on a map used to assist driving of the autonomous vehicle. Acquiring driving trajectory data of vehicles that pass through a crossing within a detection time is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Annotating a virtual lane on a map also represents insignificant extra-solution activity. Assisting driving of an autonomous vehicle is insignificant post-solution activity. Claim 20 does not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claim 20 
Claim 20 includes the step 2B additional elements of an electronic device, a non-transitory computer readable storage medium and a map. Applicant’s specification does not provide any indication that the electronic device, non-transitory computer readable storage medium and map are anything other than a conventional electronic device, non-transitory computer readable storage medium and map. Calculating probability functions is a well-understood, routine and conventional function when claimed using a generic electronic device and non-transitory computer readable storage medium. Annotating maps based on acquired driving trajectory data is a well-understood, routine and conventional function when claimed using a generic vehicle map. Electronic devices, non-transitory computer readable storage media and vehicle maps are widely prevalent and in common use in autonomous vehicles. Electronic devices, non-transitory computer readable storage media and maps are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claim 20 is rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-13 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (US-2021/0096575-A1, hereinafter Xie).
Regarding claim 1, Xie discloses:
wherein the method is executed by an electronic device, and the method comprises: (paragraphs [0071-0083]; FIG. 1, AV internal computing system-110, prediction service-122, historical data-123, remote computing system-150, and map update service-160; and FIG. 8, computing system-800, processor-810, memory-815, ROM-820, and RAM-825);
acquiring driving trajectory data of vehicles that passing through the crossing within a detection time (paragraphs [0053-0055] and FIG. 4: Maneuvers observed over 30 minutes, bike lanes-402,414,422, lanes-404,406,408,410,412,416,418,420,424,426, and intersection-430);
calculating a virtual connecting probability of any two disconnected lanes at the crossing according to the driving trajectory data of the vehicles that passing through the crossing (paragraph [0058] and FIG. 6: Vehicle paths for right turn with bike shared lane, bike lanes-602,614,622, lanes-602,604,606,608,610,612,614,616,618,620,622,624,626,628, and intersection-630);
the any two disconnected lanes are any two lanes that have no real lane line connected to each other (paragraph [0058] and FIG. 6: Vehicle paths for right turn with bike shared lane, bike lanes-602,614,622, lanes-602,604,606,608,610,612,614,616,618,620,622,624,626,628, and intersection-630);
the virtual connecting probability of the any two disconnected lanes is a probability that vehicles driving from one lane to the other between the any two disconnected lanes (paragraph [0058]);
aggregating driving trajectory data of two disconnected lanes whose virtual connecting probability is greater than a threshold when passing through the crossing (paragraphs [0056-0057] and FIG. 5, intersection-500, and lanes-502,504,506,508,510);
to generate the virtual lane for an autonomous vehicle passing at the crossing (paragraphs [0039-0043] and FIG. 2, prediction service-122, map update service-160, object detector-202, statistical service-204, historical data-206, map service-214, navigation service-218, labeling service-222, and map metadata DB-224); and

Regarding claims 2 and 12, Xie further discloses:
matching the driving trajectory data of the vehicles that passing through the crossing to a lane in the map according to lane coordinate data of the map and the driving trajectory data of the vehicles that passing through the crossing (paragraphs [0039-0043]);
counting an amount of the driving trajectory data of the any two disconnected lanes at the crossing (paragraphs [0053-0055]); and
calculating the virtual connecting probability of the any two disconnected lanes at the crossing according to the amount of the driving trajectory data of the any two disconnected lanes at the crossing (paragraphs [0056-0058]).
Regarding claims 3 and 13, Xie further discloses:
calculating a ratio of the amount of the driving trajectory data of the any two disconnected lanes at the crossing to a total amount of the driving trajectory data to obtain the virtual connecting probability of the any two disconnected lanes at the crossing (paragraphs [0056-0058]; FIG. 5, intersection-500, and lanes-502,504,506,508,510; and FIG. 6: Vehicle paths for right turn with bike shared lane, bike lanes-602,614,622, lanes-602,604,606,608,610,612,614,616,618,620,622,624,626,628, and intersection-630).




Regarding claims 8-10 and 18-19, Xie further discloses:
acquiring data of other vehicles that collected by the autonomous vehicle when passing through the crossing within the detection time (paragraph [0038] and FIG. 1, autonomous vehicle-102, sensor system 1 - 104, sensor system N - 106, prediction service-122, historical data-123, remote computing system-150, and map update servive-160); and
acquiring the driving trajectory data of the vehicles that passing through the crossing from the data (paragraphs [0053-0055] and FIG. 4: Maneuvers observed over 30 minutes, bike lanes-402,414,422, lanes-404,406,408,410,412,416,418,420,424,426, and intersection-430).
Regarding claim 11, Xie further discloses:
at least one processor, and a memory that communicatively connected with the at least one processor, wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to cause the at least one processor to execute the following steps: (paragraphs [0071-0083]; FIG. 1, AV internal computing system-110, prediction service-122, historical data-123, remote computing system-150, and map update service-160; and FIG. 8, computing system-800, processor-810, memory-815, ROM-820, and RAM-825);
acquiring driving trajectory data of vehicles that passing through the crossing within a detection time (paragraphs [0053-0055] and FIG. 4: Maneuvers observed over 30 minutes, bike lanes-402,414,422, lanes-404,406,408,410,412,416,418,420,424,426, and intersection-430);
calculating a virtual connecting probability of any two disconnected lanes at the crossing according to the driving trajectory data of the vehicles that passing through the crossing (paragraph [0058] and FIG. 6: Vehicle paths for right turn with bike shared lane, bike lanes-602,614,622, lanes-602,604,606,608,610,612,614,616,618,620,622,624,626,628, and intersection-630);

the virtual connecting probability of the any two disconnected lanes is a probability that vehicles driving from one lane to the other between the any two disconnected lanes (paragraph [0058]);
aggregating driving trajectory data of two disconnected lanes whose virtual connecting probability is greater than a threshold when passing through the crossing (paragraphs [0056-0057] and FIG. 5, intersection-500, and lanes-502,504,506,508,510);
to generate the virtual lane for an autonomous vehicle passing at the crossing (paragraphs [0039-0043] and FIG. 2, prediction service-122, map update service-160, object detector-202, statistical service-204, historical data-206, map service-214, navigation service-218, labeling service-222, and map metadata DB-224); and
annotating the virtual lane on a map used to assist driving of the autonomous vehicle (paragraphs [0039-0043] and FIG. 2, prediction service-122, map update service-160, object detector-202, statistical service-204, historical data-206, map service-214, navigation service-218, labeling service-222, and map metadata DB-224).
Regarding claim 20, Xie further discloses:
A non-transitory computer readable storage medium that stores computer instructions, wherein the computer instructions are used to cause a computer to execute the method according to claim 1 (paragraphs [0071-0083]; FIG. 1, AV internal computing system-110, prediction service-122, historical data-123, remote computing system-150, and map update service-160; and FIG. 8, computing system-800, processor-810, memory-815, ROM-820, and RAM-825).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie, as applied to claims 1 and 11 above, and further in view of Han et al. (US-2021/0001877-A1, hereinafter Han).
Regarding claims 4 and 14, Xie does not disclose calculating a virtual connecting probability of any two disconnected lanes at a crossing according to cleaned driving trajectory data. However, Han discloses a method for determination of lane connectivity at traffic intersections for high definition maps, including the following features:
performing a data cleaning for the driving trajectory data of the vehicles that passing through the crossing (paragraphs [0199-0210]); and
calculating the virtual connecting probability of the any two disconnected lanes at the crossing according to the cleaned driving trajectory data (paragraphs [0199-0210]).
Han teaches that random errors should be caught and fixed before automation is applied to processing of map data for an intersection (paragraph [0205]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the error correction of Han into the map update service which calculates the probability of connection between lanes of Xie. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing erroneous data from influencing the probability 
Regarding claims 7 and 17, Xie further discloses:
aggregating the driving trajectory data of the two disconnected lanes whose virtual connecting probability is greater than the threshold when passing through the crossing, to obtain aggregated driving trajectory data (paragraphs [0056-0057] and FIG. 5, intersection-500, and lanes-502,504,506,508,510).
Xie does not disclose performing a smoothing processing for the aggregated driving trajectory data with a vehicle dynamics smoothing algorithm. However, Han further discloses:
performing a smoothing processing for the aggregated driving trajectory data with a vehicle dynamics smoothing algorithm to obtain the virtual lane at the crossing (paragraphs [0145] and [0202]).
Han teaches that geometry based algorithms may be used to generate smooth boundaries to ensure that drive paths are realistic ones that a vehicle would actually drive along (paragraph [0202]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the smoothing algorithm of Han into the map update service which calculates the probability of connection between lanes of Xie. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of limiting virtual travel lanes to realistic driving paths. A person of ordinary skill would be familiar with the need to limit the driverless vehicle to realistic driving paths.



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Han, as applied to claims 4 and 14 above, and further in view of Coombe et al. (US-2019/0219700-A1, hereinafter Coombe).
Regarding claims 5 and 15, Xie in view of Han does not disclose deleting data in a case where the speed value of the vehicles between any two positions is greater than a speed threshold. However, Coombe discloses a method of iterative closest point progress based on LIDAR with integrated motion estimation for high definition maps, including the following features:
for any piece of the driving trajectory data that passing through the crossing (paragraphs [0068-0072] and FIG. 7, vehicle-710);
calculating a speed value of vehicles between any two positions in the any piece of the driving trajectory data (paragraphs [0073-0087] and FIG. 9, parameter initialization module-910); and
deleting data of the any two positions in case that the speed value of the vehicles between the any two positions is greater than a speed threshold (paragraphs [0114-0115]; FIG. 2, vehicle computing system-120, and kinematic ICP module-290a; and FIG. 4, online HD map system-110, and kinematic ICP module-290b).
Coombe teaches that high definition maps require data corrected based on a velocity of a vehicle (paragraphs [0114-0115]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the error correction of Coombe into the map update service which calculates the probability of connection between lanes of Xie in view of Han. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing erroneous data from influencing the probability calculations. A person of ordinary skill would be familiar with the need to verify data before relying on the data to alter maps.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Han, as applied to claims 4 and 14 above, and further in view of Fujita (US-2020/0378788-A1, hereinafter Fujita).
Regarding claim 6, Xie in view of Han does not disclose deleting data in a case where a lane is not passable. However, Fujita discloses a map data storage method, including the following features:
for any piece of the driving trajectory data that passing through the crossing, deleting data in the any piece of the driving trajectory data that coordinates of which do not belong to a lane that is passable (paragraph [0067] and FIG. 1, map data storage device-100, map data-101, common database-110, and database editing unit-150).
Fujita teaches that, when information regarding lane closure immediately after an intersection is acquired during travel of a vehicle, a lane located before the intersection which could be used to reach the closed lane should be deleted from a common database (paragraph [0067]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method of deleting lanes leading into closed lanes from a map database of Fujita into the map update service which calculates the probability of connection between lanes of Xie in view of Han. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing a driverless vehicle from entering a closed lane after passing through an intersection. A person of ordinary skill would be familiar with the need to verify that a lane is available before routing a driverless vehicle onto the lane.
Regarding claim 16, Xie in view of Han does not disclose deleting data in a case where a lane is not passable. However, Fujita further discloses:
for any one piece of the driving trajectory data that passing through the crossing, deleting data in the any one piece of the driving trajectory data that coordinates of which do not belong to a lane that 
Fujita teaches that, when information regarding lane closure immediately after an intersection is acquired during travel of a vehicle, a lane located before the intersection which could be used to reach the closed lane should be deleted from a common database (paragraph [0067]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method of deleting lanes leading into closed lanes from a map database of Fujita into the map update service which calculates the probability of connection between lanes of Xie in view of Han. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing a driverless vehicle from entering a closed lane after passing through an intersection. A person of ordinary skill would be familiar with the need to verify that a lane is available before routing a driverless vehicle onto the lane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667